Citation Nr: 1014748	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder, to include whether 
service connection can be granted.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.      

The issues of entitlement to service connection for bilateral 
hearing loss and PTSD addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in an October 1979 rating decision and denied service 
connection for a low back disorder in a May 2002 rating 
decision.  The Veteran was properly notified of each decision 
and did not initiate an appeal of either decision.

2.  Evidence received since the October 1979 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss and since the May 2002 decision 
regarding the Veteran's claim for service connection for a 
low back disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claims.  


3.  The preponderance of the medical evidence does not link 
the Veteran's current low back disorder with his military 
service to include on the basis of aggravation.


CONCLUSIONS OF LAW

1.  The rating decisions of October 1979 and May 2002 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
October 1979 and May 2002 rating decisions to reopen claims 
for service connection for bilateral hearing loss and a low 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral 
hearing loss, a low back disorder, and PTSD are related to 
his service with the United States Army from July 1961 to 
August 1965.  With regard to the claim for the low back 
disorder, the Veteran notes that he initially injured his low 
back during a pre-service motorcycle accident but argues that 
he aggravated his existing low back disorder during military 
service through lifting heavy loads and prolonged standing 
while working with jets.    

New and Material Evidence to Reopen Claims

The Veteran submitted his original claim for service 
connection for bilateral hearing loss in August 1979.  The RO 
denied this initial claim in an October 1979 rating decision, 
finding that while a January 1965 in-service audiological 
examination showed slight hearing loss the Veteran's July 
1965 discharge examination was normal.  Although the RO 
provided notice of the denial, the Veteran did not initiate 
an appeal.  Therefore, the RO's decision of October 1979 is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.    

The Veteran submitted his original claim for service 
connection for a low back disorder in April 2001.  He also 
claimed service connection for a bilateral hearing loss 
disorder once again.  The RO denied this initial claim for a 
back disorder in a May 2002 rating decision, finding that 
while the Veteran's June 1961 enlistment examination noted a 
history of a pre-service back injury there was no evidence of 
an aggravation of this pre-existing back injury during 
military service.  The RO also found that the Veteran had 
failed to submit new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  Although the RO provided notice 
of the denial, the Veteran did not initiate an appeal.  
Therefore, the RO's decision of May 2002 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.    

In May 2005, the Veteran requested that his claim for service 
connection for bilateral hearing loss and a back disorder be 
reopened.  By rating decision dated in December 2005 the RO 
found that the Veteran had failed to submit new and material 
evidence to reopen his previously denied claim.  The Veteran 
perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's December 2005 
rating decision found that the Veteran had failed to submit 
new and material evidence to reopen the claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the October 1979 and May 2002 rating decisions 
is new and material.  Specifically, in a July 2006 note, the 
Veteran's treating VA physician opined that the Veteran's 
current bilateral hearing loss is related to noise exposure 
during military service and also opined that the Veteran's 
current low back disorder was aggravated by his military 
service.  This statement was not of record at the time of the 
October 1979 and May 2002 rating decisions and raises a 
reasonable possibility of substantiating the claims.  
Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Additional development is required on the issue of service 
connection for bilateral hearing loss; however, with regard 
to the issue of entitlement to service connection for a back 
disorder the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

The Veteran's June 1961 enlistment examination shows a 
history of a prior motorcycle accident in September 1960.  A 
back consultation was obtained, also in June 1961, which 
showed a diagnosis of mild, undisplaced compression fracture 
at the body of L-5.  

As a back defect was noted on entrance medical examination in 
June 1961, the Board finds that the presumption of soundness 
is rebutted as to the back.  Hence, service connection may 
only be granted for a back disability if it is shown to have 
been aggravated by military service.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  In addition, temporary 
flare-ups, even in service, will not be considered sufficient 
to establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Browder v. Brown, 5 
Vet. App. 268, 271 (1993).

Service treatment records are negative for any complaints 
regarding the back and the July 1965 separation examination 
showed a normal spine.  

The first indication of back problems after service is a VA 
outpatient treatment report dated in April 2000.  This report 
shows complaints of low back pain and a history of vertebral 
fracture of L4/L5 in the 1960s.  Subsequent private treatment 
records from Dr. R.S.R. dated from April 2005 to December 
2007 show impressions of lumbar disc disorder with myelopath, 
radiculitis, vertebra subluxation, and spondylitis.  

In a July 2006 statement the Veteran's VA treating physician 
described the Veteran's history of injury to his back in 
September 1960 and opined that the Veteran further damaged 
his back during military service by lifting heavy loads and 
prolonged standing while working with jets for several years.  
This VA doctor indicated that her opinion was based on a 
review of the Veteran's service treatment records.    

The Veteran was afforded a VA examination for his back in 
March 2007.  Upon physical examination the examiner diagnosed 
the Veteran with chronic back pain due to lumbar degenerative 
disk disease and history of pre-existing compression  
fracture of L5.  The examiner also opined that the Veteran's 
pre-existing back disorder was not caused by or aggravated 
beyond normal progression during his military service.  The 
examiner noted that the current problems with the Veteran's 
back appear to be age-related degenerative disk disease, 
which has manifested itself at multiple levels in his back.  
The examiner indicated that his opinion was based on a 
careful review of the Veteran's medical records as well as a 
review of his work history.  The Veteran reportedly had a 
longstanding history of a variety of lifting requirements in 
his job as a home health aide and acknowledged that he had 
multiple straining episodes, which required him to take off 
from his job.  

The examiner further noted that the Veteran was reported to 
have a complete recovery from his pre-service 1960 back 
injury and indicated that a review of the service treatment 
records confirmed that the Veteran did not have any 
complaints regarding his back upon discharge from military 
service.  

The examiner noted that his opinion was based on a review of 
the record, history obtained from the Veteran, and the 
natural progression of age-related degenerative changes that 
occur, plus the Veteran's work history which indicated that 
he was able to perform a variety of activities in the 
immediate time of his discharge from military service.  The 
Veteran was reportedly performing aviation maintenance work 
and then later did a variety of other medically related jobs 
which ultimately did require considerable lifting, pulling 
activities.     

Given the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  First, 
while there is evidence that the Veteran injured his back 
prior to military service there are no complaints regarding 
the back during military service and the July 1965 separation 
examination shows a normal spine.  Also, there is no evidence 
of arthritis of the spine during service or within one year 
after separation from active service.  

While the July 2006 statement from the Veteran's VA treating 
physician contains an opinion that the Veteran's current low 
back disorder is related to military service, it appears that 
the opinion was not based on the complete record.  While the 
Veteran's VA treating physician noted that she reviewed the 
Veteran's service treatment records she did not indicate 
review of other factors such as the Veteran's post-service 
employment history and age as was noted by the March 2007 VA 
examiner.    

The Board finds the March 2007 VA medical opinion to have the 
most evidentiary weight.  A VA examiner is competent to 
render a medical opinion as to the etiology of the veteran's 
current back disorder.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997).  The March 2007 VA examiner reviewed the 
Veteran's service treatment records and post-service 
treatment records and discussed all relevant evidence 
regarding the Veteran's low back disorder.  The examiner 
provided reasons and bases for the conclusion and pointed to 
evidence which supported the conclusion.  Specifically, the 
March 2007 VA examiner noted the Veteran's post-service work 
history and indicated that his current lumbar degenerative 
disk disease was most likely related to the Veteran's age and 
work history.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board notes the gaps of time between the Veteran's 
separation from service in 1965 and the first report of back 
problems in April 2000 and the first indication of a low back 
disorder other than the pre-existing back disorder in April 
2005.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim for service connection includes his own 
assertion that his current low back disorder is related to 
military service.  The Board does not doubt the sincerity of 
the Veteran's beliefs that his current back disorder is due 
to his active military service.  Nevertheless, as a lay 
person not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this 
point is required.  Although the Veteran contends that his 
back condition was permanently aggravated by service, the 
evidence of preexisting injury and the lack of medical 
evidence of an increase in severity of his back condition 
during service (the separation examination noted a normal 
spine) outweigh his assertions that his back disability was 
aggravated during service. 

Although this case contains both medical opinions supporting 
and opposing the Veteran's claim, the Board finds the March 
2007 VA medical examiner's opinion to be more probative, for 
reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a low back disorder, and the appeal is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473 (2006).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examinations regarding the bilateral hearing loss 
and low back disorder, obtained a medical opinion as to the 
etiology of the bilateral hearing loss and low back disorder, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened and 
the appeal is granted to this extent only.   

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened and 
the appeal is granted to this extent only.   

Service connection for a low back disorder is denied.


REMAND

The Veteran's June 1961 enlistment examination shows normal 
hearing, however, a January 1965 audiological examination and 
the Veteran's July 1965 separation examination show some 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(the threshold for normal hearing is from zero to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss).

The Veteran submitted his original claim for service 
connection for bilateral hearing loss in August 1979.  At 
that time he also submitted the results of a July 1979 
private audiological evaluation as well as an August 1979 
statement from Dr. C.L.C. showing a diagnosis of bilateral 
sensori neural hearing loss, questionable congenital origin.  

An April 2007 VA examiner diagnosed the Veteran with mild to 
moderately severe bilateral sensorineural hearing loss.  The 
examiner indicated that the Veteran's June 1961 enlistment 
examination and July 1965 separation examination showed 
normal hearing and thus the examiner further opined that the 
Veteran's current hearing loss was not related to any alleged 
in-service noise exposure.  However, the Board finds that 
this examination is inadequate because the opinion is based 
on an inaccurate premise.  First, the January 1965 
audiological examination and the Veteran's July 1965 
separation examination do show some hearing loss.  Second, 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
See Hensley, 5 Vet. App. at 155.  Furthermore, the April 2007 
VA examiner did not discuss the August 1979 statement from 
Dr. C.L.C. showing a diagnosis of bilateral sensori neural 
hearing loss, questionable congenital origin.  As such, the 
Board finds that the April 2007 VA examiner should be given 
the opportunity to supplement her report and provide an 
opinion as to whether the Veteran's current bilateral hearing 
loss is related to his military service.  The April 2007 VA 
examiner should also opine whether the Veteran's bilateral 
hearing loss is congenital in origin as noted as a 
possibility in the August 1979 statement from Dr. C.L.C.  

Also, a February 2007 VA outpatient treatment report shows a 
diagnosis of PTSD along with several accounts of in-service 
stressors including 1) reports of being blown over by jets on 
two occasions where he almost blew over the side of the ship 
he was stationed on - fearing for his life, 2) witnessing a 
chief and flight deck personnel, yellow shirts, "arresting 
gear broke and cut the chief in half and cut the legs off the 
other guy."  The chief was "dead and other guy came back on 
board ship after we got back (and received the medical 
care),"  3) during the Cuban Missile Crisis the Veteran 
"got to sleep six hours in 96 hours ... saying 'don't push the 
button...' very, very fearful," 4) after the Cuban Missile 
Crisis, "had nuclear weapons on my plane... thought, 'what if 
that thing leaks?'... 'what is something happens and I have to 
launch that sucker?'" 5) in a typhoon, while stationed 
aboard U.S.S. Midway, "witnessed a foot and a half of water 
on all four hanger decks and was scared we were going to 
sink... for four days, I was very fearful that we were going to 
sink... 300 foot waves," 6) "I also witnessed an A3-D crash... 
about 40 feet away from the crash... I could see the pilot's 
faces after they crashed and were coming out... they survived... 
that scared the hell out of me, thought sure as hell the 
thing was going to blow up."  

Furthermore, during the January 2010 Board hearing the 
Veteran provided further testimony regarding three of his 
claimed stressors, 1) was stationed in Florida and on alert-
duty during the Cuban Missile Crisis, 2) heard about a fellow 
service member, J.A.A., being killed while stationed aboard 
the U.S.S. Midway, 3) got caught in a typhoon which severely 
damaged his ship in December 1961 or January 1962.  

The Veteran's service personnel records show that his 
military occupational specialty was jet aircraft service, 
that he was stationed aboard the U.S.S. Midway from September 
1961 to July 1963, and that he was associated with Attack 
Squadron Forty Six.

The Veteran has been diagnosed with PTSD but there has been 
no verification that an in-service stressor occurred.  The 
Board also notes that the Veteran's service records do not 
contain medals or decorations that specifically denote combat 
with the enemy.

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review reports from the from the U.S.S. Midway 
from September 1961 to July 1963 and reports from the Attack 
Squadron Forty Six from November 1963 to May 1965.  After 
reviewing these reports the JSRRC should note whether there 
is any corroboration of the incidents described by the 
Veteran above.  

Accordingly, the case is REMANDED for the following action:

1. Afford the April 2007 VA examiner the 
opportunity to supplement her report.  The 
examiner should again opine as to whether 
it is at least as likely as not that the 
Veteran's bilateral hearing loss is 
related to his military service, to 
include the Veteran's alleged noise 
exposure.  The examiner is notified of the 
following 1) that the January 1965 
audiological examination and the Veteran's 
July 1965 separation examination do show 
some hearing loss pursuant to Hensley, 5 
Vet. App. at 157, 2) service connection 
for hearing loss is not precluded where 
hearing was within normal limits at 
separation pursuant to 38 C.F.R. § 3.385, 
and 3) an August 1979 statement from Dr. 
C.L.C. shows a diagnosis of bilateral 
sensori neural hearing loss, questionable 
congenital origin.     

Complete rationale for any opinion 
expressed should be provided.  

If the April 2007 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the 
above question. 

2.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors.  In particular, the JSRRC 
should review the Veteran's unit(s) 
records and note whether there is any 
corroboration of the following incidents1) 
reports of being blown over by jets on two 
occasions where he almost blew over the 
side of the ship he was stationed on - 
fearing for his life, 2) witnessing a 
chief and flight deck personnel, yellow 
shirts, "arresting gear broke and cut the 
chief in half and cut the legs off the 
other guy."  The chief was "dead and 
other guy came back on board ship after we 
got back (and received the medical 
care),"  3) during the Cuban Missile 
Crisis the Veteran "got to sleep six 
hours in 96 hours ... saying 'don't push the 
button...' very, very fearful," 4) after 
the Cuban Missile Crisis, "had nuclear 
weapons on my plane... thought, 'what if 
that thing leaks?'... 'what is something 
happens and I have to launch that 
sucker?'" 5) in a typhoon, while 
stationed aboard U.S.S. Midway, 
"witnessed a foot and a half of water on 
all four hanger decks and was scared we 
were going to sink... for four days, I was 
very fearful that we were going to sink... 
300 foot waves," 6) "I also witnessed an 
A3-D crash... about 40 feet away from the 
crash... I could see the pilot's faces after 
they crashed and were coming out... they 
survived... that scared the hell out of me, 
thought sure as hell the thing was going 
to blow up.", 7) was stationed in Florida 
and on alert-duty during the Cuban Missile 
Crisis, 8) heard about a fellow service 
member, J.A.A., being killed while 
stationed aboard the U.S.S. Midway, 9) got 
caught in a typhoon which severely damaged 
his ship in December 1961 or January 1962.  

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.  

4.  If, and only if, the AMC/RO determines 
that the record verifies the existence of 
a stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  
The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce PTSD 
by the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

5.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete and 
the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated.  If the claim is still 
denied the AMC/RO must furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


